Citation Nr: 0514025	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is correct.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 6, 1969 to 
February 2, 1973 and from September 30, 1983 to August 31, 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which determined that the veteran was 
entitled to a delimiting date of December 4, 2001 for 
eligibility for receiving educational assistance benefits 
under Chapter 30, Title 38, United States Code.


FINDINGS OF FACT

1.  The veteran served on active duty from February 6, 1969 
to February 2, 1973 and from September 30, 1983 to August 31, 
1998.  

2.  The veteran's initial delimiting date for chapter 30 
educational assistance benefits was August 31, 2008.

3.  The RO reduced the veteran's delimiting date by the 
number of days (2,463) he was not on active duty between 
February 3, 1973 and September 29, 1983.

4.  The veteran's adjusted delimiting date is December 4, 
2001.


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is December 4, 2001.  38 U.S.C.A. 
§§ 3011, 3031, 3452, 3462 (West 2002); 38 C.F.R. §§ 21.7044, 
21.7050 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran questions his delimiting date for use of his 
Chapter 30 educational assistance benefits.  The Muskogee RO 
has assigned a delimiting date of December 4, 2001.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate him claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is the determination of the 
delimiting date under Chapter 30 because the determination of 
the delimiting date is not claim for a benefit as 
contemplated by 38 U.S.C. §§ 5100 et seq.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) [the provisions of the 
VCAA do not apply to chapter 53 of title 38, which contains 
38 U.S.C.A. § 5302 pertaining to waiver determinations].

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is the 
determination of the veteran's delimiting date for Chapter 30 
educational assistance benefits.  There are presently no 
pertinent facts in dispute, and as such, application of 
relevant provisions of the law and regulations governing 
extension of delimiting dates to the facts of this case will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no notice is necessary.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the provisions 
of the VCAA are not applicable to this particular matter.  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
and Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The record reflects that the veteran has been 
informed of the various requirements of law pertaining to his 
appeal in the January 2004 statement of the case.  In 
addition, he has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In his 
substantive appeal (VA Form 9), he specifically declined a VA 
hearing.  See VA Form 9, dated January 11, 2004.  The Board 
accordingly finds that due process considerations have been 
satisfied.

Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of 
(i) the date of the veteran's last discharge or release from 
a period of active duty of 90 days or more of continuous 
service; or (ii) the date of the veteran's last discharge or 
release from a shorter period of active duty if the discharge 
or release is because of a service-connected disability, a 
medical condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2004).

For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i) [i.e., conversion from Chapter 34], however, 
the ten-year period of eligibility is reduced by the amount 
of time equal to the time that the veteran was not serving on 
active duty during the period beginning January 1, 1977, and 
ending June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

Analysis

The facts in this case are not in dispute.  As noted above, 
the veteran served on active duty from February 6, 1969 to 
February 2, 1973 and from September 30, 1983 to August 31, 
1998.  Based on the veteran's final discharge from service on 
August 31, 1998, his basic delimiting date before adjustment 
would be August 31, 2008.  Crucially, however, he was not on 
active duty from January 1, 1977 to September 29, 1998.  
Pursuant to the law and regulation cited above, 38 U.S.C.A. 
§ 3031(e) and 38 C.F.R. § 21.7050(b), the RO adjusted the 
veteran's delimiting date by subtracting the 2,463 days that 
he was not on active duty.  As a result, the delimiting date 
was calculated to be December 4, 2001.

The veteran does not dispute the accuracy of the RO's 
calculation of the delimiting date.  Rather, he contends that 
he was informed that he had ten years of eligibility after 
his discharge from service, and he was not informed that the 
time of his break in service would be subtracted from that 
ten year period.  He feels that he is being treated unfairly 
and indicates that had he known of the reduction of time 
limits he would have used the benefits before.  

The Board acknowledges the veteran's arguments and has no 
reason whatsoever to doubt his accuracy as to what occurred.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Inaccurate advice does not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.").

As to the veteran's argument that his Reserve service from 
May 1976 to September 1983 should have expanded the benefit 
period, the Board finds that it does not,  even for the days 
and weeks during which the veteran served on active duty for 
training.  Significantly, 38 C.F.R. § 21.7020(b)(1)(i)(A) 
(2004) defines active duty to include full-time duty in the 
Armed Forces; active duty for training is not included.  See 
also 38 U.S.C.A. § 101(21) (West 2002).  Further, 38 C.F.R. 
§ 21.7020(b)(1)(ii)(C) (2004) states that the term active 
duty does not include any period during which an individual 
served under the provisions of 10 U.S.C.A. 
§ 511(d) (West 2002) pursuant to an enlistment in the Army 
National Guard or the Air National Guard, or as a Reserve for 
service in the Army Reserve, Naval Reserve, Air Force 
Reserve, Marine Corps Reserve or Coast Guard Reserve.  
See also 38 U.S.C.A. § 3002(6) (West 2002).  Accordingly, the 
veteran's Reserve service from May 1976 to September 1983 may 
not be considered as active duty for purposes of determining 
his delimiting date.  

In essence, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny him educational benefits merely because of his broken 
periods of service.  The Board is certainly sympathetic to 
such an argument. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of the law to the 
pertinent facts.  In this case, the governing law and 
regulations require the original delimiting date of August 
31, 2008 be reduced by 2,463 days, resulting in a properly 
adjusted delimiting date of December 4, 2001.  

Conclusion

In short, the claim must be denied based on a lack of 
entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Because the assigned delimiting date of December 4, 2001 for 
the use of educational assistance benefits available under 
Chapter 30, Title 38, United States Code is correct, the 
appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


